Lawrence, Judge:
The appeals for a reappraisement enumerated in the schedule attached to and made a part of this decision present the question of proper value for dutiable purposes of certain motor-scooters and parts.
The parties hereto have submitted the appeals for decision on a stipulation of fact, which reads as follows:
That the merchandise covered by the appeals for reappraisement set forth in the Schedule attached hereto and made a part hereof consists of motorscooters, plus extra parts consisting of rear sets and/or speedometers and/or spare wheels and/or similar items, exported from Italy during 1959 and 1960.
That at the times of export such or similar merchandise was not freely offered for sale to all purchasers in the principal markets of Italy for home consumption or for export to the United States nor was it freely offered for sale to all purchasers in the principal market of the United States for domestic consumption.
That “cost of production” as defined in Section 402a (f) of the Tariff Act of 1930 for such merchandise at the time immediately preceding the date of exportation was as follows:
For Model 125/LI
Lira 108,010.00, plus extras marked “X” in red ink on the invoices at invoice unit values in U.S. currency, packed.
For Model 150/LI
Lira 121,375.00, plus extras marked “X” in red ink on the invoices at invoice unit values in U.S. currency, packed.
*663IT IS FURTHER STIPULATED AND AGREED-that the the [sic] appeals for reappraisement are abandoned, as to any other merchandise listed on the in-yoices, and that these appeals may be deemed submitted for decision on this stipulation.
Upon the record before the court, I find and hold that cost of production, as that value is defined in section 402a(f) of the Tariff Act of 1930, as amended by the Customs Simplification Act of 1956, 91 Treas. Dec. 295, T.D. 54165 (19 U.S.C. § 1402(f)), is the proper basis of value for the instant motorscooters and parts thereof and that said value is as follows:
For Model 125/LI
Lira 108,010.00, plus extras marked “X” in red ink on the invoices at invoice unit values in U.S. currency, packed.
For Model 150/LI
Lira 121,375.00, plus extras marked “X” in red ink on the invoices at invoice unit values in U.S. currency, packed.
As to all other merchandise, the appeals are dismissed.
Judgment will be entered accordingly.